Citation Nr: 1719201	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  12-21 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, to include as secondary to ischemic heart disease (IHD).  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1967 to March 1969.  

These matters come to the Board of Veterans' Appeals (Board) from December 2010 and June 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan and Togus, Maine, respectively.  

These matters were previously remanded by the Board in December 2014 and August 2016 for additional development.  As the requested development has been completed, the matters are properly before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  A chronic respiratory disability did not have onset during active service or within one year of service discharge and is not otherwise etiologically related to active service, to include as due to service-connected ischemic heart disease (IHD).  

2.  Tinnitus did not have onset during active service or within one year of service discharge and is not otherwise etiologically related to active service.  

3.  The Veteran is in receipt of a 100 percent disability rating for his service-connected IHD effective March 4, 2011, and he is not precluded from securing or following a substantially gainful occupation due to his service-connected posttraumatic stress disorder (PTSD) for any period on appeal.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for a respiratory disability, to include as secondary to ischemic heart disease, have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).  

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  

3.  The criteria for a TDIU rating have not been met for any period on appeal.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25, 4.26 (2016); Bradley v. Peake, 22 Vet. App. 280 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

With respect to the Veteran's claims discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

II.  Service Connection - Generally  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For certain chronic disorders, including bronchiectasis and other organic diseases of the nervous system such as tinnitus, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Service connection may also be granted on a secondary basis for a disability which is "proximately due to or the result of a service-connected disease or injury".  38 C.F.R. § 3.310(a) (2016).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc); 38 C.F.R. § 3.310(b).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claim on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

II.A.  Service Connection - Respiratory Disability  

The Veteran claims entitlement to a respiratory disability, including shortness of breath, emphysema, and bronchiectasis, due to asbestos exposure during active service as well as service-connected ischemic heart disease (IHD).  

Service treatment records do not document any complaints, treatment, or diagnosis of respiratory disability.  However, the Veteran's DD Form 214 documents his receipt of the Combat Infantryman Badge (CIB), which the Board, resolving reasonable doubt in the Veteran's favor, finds consistent with his reports of wearing protective asbestos gloves to change hot machine gun barrels during active service.  See 38 U.S.C.A. § 1154(b) (West 2014).  

Notably, there is no probative evidence of a nexus between a current respiratory disability and the Veteran's active service.  Upon VA examination in November 2010, the Veteran reported tobacco use for 8 years, until 1975, and breathing problems beginning in the mid-1980s, when he stated he sought treatment and was told that he had "athlete's asthma" with a touch of emphysema; he noted current shortness of breath upon exertion.  The VA examiner opined that the Veteran's claimed condition was less likely as not caused by or a result of active service, as there were no breathing problems noted upon separation from service.  

In August 2016, an additional VA examiner diagnosed bronchiectasis beginning in 2009, which was less likely as not incurred in or caused by military service.  The examiner noted that service treatment records, including a March 1969 separation physical, did not document a respiratory or lung condition; moreover, there were no treatment records indicating development of a respiratory condition proximal to discharge from military service.  The VA examiner further opined that the Veteran's respiratory condition was less likely as not related to his claimed asbestos exposure, as the evidence of record documented the Veteran's extensive post-service occupational history of asbestos exposure, while service treatment records did not document any conditions or etiologies associated with his diagnosed bronchiectasis.  Additionally, the August 2016 VA examiner opined that the Veteran's bronchiectasis was less likely as not aggravated beyond its natural progression by his service-connected heart disability, as both conditions were noted to be stable, without indication that the claimed condition worsened after his heart diagnosis and treatment.  

The Board notes that there is no probative evidence that the Veteran's bronchiectasis first manifested during active service or within one year of service discharge; therefore, the regulations regarding presumptive service connection for chronic diseases are inapplicable.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

The Board has also considered the lay evidence of record; however, to the extent that the Veteran's lay statements assert a nexus between a current respiratory disability and his active service, or to his service-connected IHD, they are afforded little probative value, as the Veteran is not shown to possess medical expertise required to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Therefore, the Board concludes service connection is not warranted for the Veteran's current respiratory disability, diagnosed as bronchiectasis, on direct or secondary bases.  The preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II.B.  Service Connection - Tinnitus  

The Veteran also claims entitlement to service connection for tinnitus.  

Service treatment records do not document any complaints, treatment, or diagnosis of tinnitus.  However, as above, the Veteran's DD Form 214 documents his receipt of the CIB, which the Board finds consistent with in-service noise exposure, such that in-service injury is conceded.  See 38 U.S.C.A. § 1154(b).  

Therefore, the only remaining question is whether the Veteran's current tinnitus is related to his in-service noise exposure.  

Upon VA audiology examination in April 2016, the Veteran reported intermittent bilateral tinnitus on and off for years, and regular or recurrent tinnitus in the past two years.  The VA examiner ultimately concluded that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure.  In support of his opinion, he noted that tinnitus is most commonly a symptom of hearing loss, and since the Veteran's hearing loss was not due to military service, the associated tinnitus was less likely than not a result of military noise exposure.  The examiner further noted the lack of reported tinnitus within service treatment records, as well as the Veteran's own reports that his tinnitus became regular within the past two years, which was evidence against a nexus to active service.  Finally, the examiner noted a lack of continuity of care, in that the Veteran's first clinical audiological evaluation occurred 47 years following his exit from active service.  

The Board notes that there is no probative evidence that the Veteran's tinnitus first manifested during active service or within one year of service discharge; therefore, the regulations regarding presumptive service connection for chronic diseases are inapplicable.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Notably, the only evidence that the Veteran's tinnitus is related to his active service is the Veteran's own lay assertions.  Tinnitus is a disability capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Veteran is thus competent to report that he has experienced tinnitus.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, to the extent that the Veteran's statements further assert a nexus between his tinnitus and his active service, to include conceded in-service noise exposure, such statements are afforded little probative value, as the Veteran is not shown to possess expert audiological expertise in order to render a nexus opinion regarding tinnitus with onset many years after service discharge.  See Jandreau, 492 F.3d at 1376-77.  Regardless, the Veteran's statements that his tinnitus is related to in-service noise exposure are outweighed by the April 2016 medical opinion, wherein the VA examiner provide an explanation for why tinnitus was not related to service.

In sum, there is no probative evidence of record to support the Veteran's claim of service connection for tinnitus.  Accordingly, the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  

III.  TDIU  

A TDIU rating may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 C.F.R. § 4.16(a) (2016).  There are minimum disability rating percentages that must be shown for the service-connected disabilities, alone or in combination, to even qualify for consideration for a TDIU award under § 4.16(a).  Indeed, if there is only one such disability, it must be rated at 60 percent or more; if instead there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

The United States Court of Appeals for Veterans Claims (CAVC) has indicated that the unemployability question, or the veteran's ability or inability to engage in substantial gainful activity, has to be looked at in a practical manner and that the crux of the matter rests upon whether a particular job is realistically within the capabilities, both physical and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

In reaching a decision, it is necessary that the record reflect some factor, which takes the case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2016); Van Hoose, 4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  

The Veteran is currently service-connected for IHD (rated as 10 percent disabling from April 9, 2010 and as 100 percent disabling from March 4, 2011) and PTSD (rated as 30 percent disabling from April 9, 2010 and as 50 percent disabling from January 16, 2014).  As discussed within the December 2014 Board remand, the Board is cognizant that the assignment of a total schedular rating does not categorically render a TDIU claim moot.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  (VA must consider a TDIU claim despite the existence of a schedular total rating and award special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s) (West 2014) if VA finds a separate disability supports a TDIU independent of the disability with a 100 percent rating).  As such, the relevant inquiry with respect to the Veteran's TDIU claim is whether any additional service-connected disability, in this case PTSD, renders him unemployable.  

Based upon a February 2011 statement from a VA physician's assistant, which indicated the Veteran's was on long-term disability for IHD and PTSD, the Board remanded the Veteran's TDIU claim for an additional medical opinion as to the functional impact of his additional service-connected disabilities upon his employability.  Thereafter, in December 2014, a VA examiner reviewed the claims file and opined that it was less likely than not that the Veteran would have significant difficulty functioning effectively in the workplace and sustaining gainful employment based solely on his mental health diagnosis.  The examiner specifically noted that upon prior VA examination in January 2014, the Veteran reported that he had retired in 2009 due to physical health conditions, that he missed working and did not envision retirement, and that his psychiatric medications were working pretty well.  

Following a review of the evidence of record, including that discussed above, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to a TDIU rating for the entire period on appeal.  

The Board acknowledges the lay evidence of record, including multiple statements from the Veteran, his spouse, and his former employer regarding the Veteran's health difficulties (which was not limited to PTSD only) and inability to maintain employment.  While such statements are probative insofar as they report observable symptomatology, such reports are less probative regarding the functional impact resulting from the Veteran's service-connected PTSD specifically.  See Jandreau, supra.  

Moreover, the Veteran's assigned disability rating for PTSD acknowledges social and occupational impairment.  Additionally, the fact the Veteran has been unemployed during the appeal period at times, or has had difficulty obtaining employment, is insufficient to warrant a TDIU rating.  See Beaty, 6 Vet. App. 532.  

In conclusion, the preponderance of the evidence of record does not establish that the Veteran's service-connected PTSD, when considered individually from his IHD, completely precludes his participation in any form of substantially gainful employment at any time during the appeal period.  Thus, a TDIU rating is not warranted, referral for consideration of a TDIU rating on an extraschedular basis is not required, and the claim is denied for the entire period on appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  



ORDER

Service connection for a respiratory disability, to include as secondary to ischemic heart disease, is denied.  

Service connection for tinnitus is denied.  

A TDIU rating is denied.  



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


